 

Exhibit 10.3

 

Grant No.

Wave Life Sciences Ltd.

(the “Company”)

Nasdaq Inducement Non-qualified Share Option Grant Notice and

Nasdaq Inducement Non-qualified Share Option Agreement

 

A.

 

Name of Participant:

 

 

 

 

 

 

 

 

 

 

 

B.

 

Grant Date:

 

 

 

 

 

 

 

 

 

 

 

C.

 

Expiration Date:

 

10-year anniversary of the Grant Date

 

 

 

 

 

 

 

 

 

D.

 

Maximum Number of Ordinary Shares for

 

 

 

 

 

 

 

which this Option is exercisable:

 

 

 

 

 

 

 

 

 

 

 

E.

 

Exercise (purchase) Price per Ordinary Share:

 

 

 

 

 

 

 

 

 

 

 

F.

 

Vesting Start Date:

 

 

 

 

 

 

 

 

 

 

 

G.

 

Vesting Schedule:

 

 

 

 

 

This Option shall become vested and exercisable with respect to the number of
Ordinary Shares set forth below provided that at all times the Participant is
providing Continuous Service:

25% of the Ordinary Shares subject to this Option shall vest upon the first
anniversary of the Vesting Start Date; and in equal parts of 6.25% on a
quarterly basis thereafter, until the fourth anniversary of the Vesting Start
Date.

Notwithstanding the foregoing, in the event the Company consummates a Change of
Control and on or within one year following the Change of Control the
Participant is terminated by the Company other than for Cause (including in the
event of death or Disability) or the Participant resigns from the Company for
Good Reason (the “Termination Date”), the Option to the extent outstanding and
unvested shall on the Termination Date become immediately vested and exercisable
with respect to 100% of the Ordinary Shares subject to the Option. However, in
the event of a Change of Control where the Option is not assumed or substituted
in accordance with Section 7.2 of the Nasdaq Inducement Non-qualified Share
Option Agreement attached hereto, the Option shall become immediately vested and
exercisable with respect to 100% of the Ordinary Shares subject to the Option in
connection with the Change of Control.  

Change of Control shall mean (I) if the Participant is a party to an employment
or other service agreement with the Company or its Affiliates and such agreement
provides for a definition of Change of Control, the definition contained
therein; or (II) if no such agreement exists that defines Change of Control: (A)
a merger or consolidation of the Company whether or not approved by the Board of
Directors, other than a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or the parent of such corporation) more than
50% of the total voting power represented by the voting securities of the
Company or such surviving entity or parent of such corporation, as the case may
be, outstanding immediately after such merger or consolidation; or (B) the sale
or disposition by the Company of all or substantially all of the Company’s
assets in a transaction requiring shareholder approval.

Good Reason shall mean (A) if the Participant is a party to an employment or
other service agreement with the Company or its Affiliates and such agreement
provides for a definition of Good Reason, the definition contained therein; or
(B) if no such agreement exists that defines Good Reason:  (i) relocation of the
Participant’s principal business location to a

 

--------------------------------------------------------------------------------

 

location more than fifty (50) miles from the Participant’s then-current business
location; (ii) a material diminution in the Participant’s duties, authority or
responsibilities; or (iii) a material reduction in the Participant’s Base Salary
(other than as a result of a broad based reduction of salary similarly affecting
other Company employees having comparable rank, authority and seniority);
provided that (a) the Participant provides the Company with written notice that
the Participant intends to terminate his or her employment hereunder for one of
the grounds set forth above within thirty (30) days of such ground occurring,
(b) if such ground is capable of being cured, the Company has failed to cure
such ground within a period of thirty (30) days from the date of such written
notice, and (c) the Participant terminates his or her employment within
sixty-five days from the date that Good Reason first occurs.

The Company and the Participant acknowledge receipt of this Nasdaq Inducement
Non-qualified Share Option Grant Notice and agree to the terms of the Nasdaq
Inducement Non-qualified Share Option Agreement attached hereto and incorporated
by reference herein, and the terms of this Option Grant as set forth above.

 

 

Wave Life Sciences Ltd.

 

 

 

 

 

By:

 

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

Participant

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

 

2

--------------------------------------------------------------------------------

 

NASDAQ INDUCEMENT NON-QUALIFIED SHARE OPTION AGREEMENT –

INCORPORATED TERMS AND CONDITIONS

This Nasdaq Inducement Non-qualified Share Option Agreement (this “Agreement”)
is made and entered into as of the Grant Date by and between Wave Life Sciences
Ltd., a company incorporated in Singapore (the “Company”), and the “Participant”
whose name appears on the Nasdaq Inducement Non-qualified Share Option Grant
Notice.

1.

Grant of Option.

1.1Grant; Type of Option. The Company hereby grants to the Participant an option
(the “Option”) to purchase (subscribe for) the total number of Ordinary Shares
of the Company equal to the number of Ordinary Shares set forth on the Nasdaq
Inducement Non-qualified Share Option Grant Notice, at the Exercise Price per
Ordinary Share set forth on the Nasdaq Inducement Non-qualified Share Option
Grant Notice, subject to adjustment, as provided in Section 7.1 hereof, in the
event of a stock split, reverse stock split or other events affecting the
holders of Ordinary Shares after the date hereof (the “Exercise Price”). The
Option is being granted as an inducement material to the Participant’s entering
into employment with the Company under NASDAQ Listing Rule 5635(c)(4). The
Option is intended to be a Non-qualified Share Option.

1.2Consideration and Conditions. The grant of the Option is made in
consideration of the services to be rendered by the Participant to the Company
and is subject to the terms and conditions contained herein.

1.3Definitions. Unless otherwise specified or unless the context otherwise
requires, the following terms, as used in this Agreement, have the following
meanings:

“Affiliate” means a corporation or other entity that, directly or through one or
more intermediaries, controls, is controlled by or is under common control with,
the Company.

“Applicable Laws” means the requirements related to or implicated by this
Agreement under (i) applicable laws of the Republic of Singapore, including but
not limited to, the Singaporean Equity Remuneration Incentive Scheme and the
Income Tax Act of Singapore; (ii) applicable laws of the United States,
including but not limited to, United States federal and state securities laws
and the Code; (iii) applicable laws of Japan, including but not limited to, the
Financial Instruments and Exchange Act of Japan; (iv) any stock exchange or
quotation system on which the  Ordinary Shares are listed or quoted; and (v) the
applicable laws of any foreign country or jurisdiction where the Option was
granted.

“Board” means the Board of Directors of the Company, as constituted at any time.

“Cause” means: (a) if the Participant is a party to an employment agreement with
the Company or its Affiliates and such agreement provides for a definition of
Cause, the definition contained therein; or (b) if no such agreement exists, or
if such agreement does not define Cause: (i) the commission of, or plea of
guilty or no contest to, a felony or a crime involving fraud, embezzlement or
any other act of moral turpitude or the commission of any other act involving
willful malfeasance or material fiduciary breach with respect to the Company or
an Affiliate; (ii) conduct that results in or is reasonably likely to result in
harm to the reputation or business of the Company or any of its Affiliates;
(iii) gross negligence or willful misconduct with respect to the Company or an
Affiliate; (iv) material breach of any employment, consulting, advisory,
nondisclosure, non-solicitation, non-competition or similar agreement with the
Company or its Affiliates; or (v) material violation of state or federal
securities laws.  The Committee, in its absolute discretion, shall determine the
effect of all matters and questions relating to whether the Participant has been
discharged for Cause.

“Code” means the U.S. Internal Revenue Code of 1986, as it may be amended from
time to time. Any reference to a section of the Code shall be deemed to include
a reference to any regulations promulgated thereunder.

“Committee” means a committee of one or more members of the Board to which the
Board has delegated power to act.

“Consultant” means any individual who is engaged by the Company or any Affiliate
to render consulting or advisory services.

“Continuous Service” means that the Participant's service with the Company or an
Affiliate, whether as an Employee, Consultant or Director, is not interrupted or
terminated. The Participant's Continuous Service shall not be deemed to have
terminated merely because of: (a) a change in the capacity in which the
Participant renders service to the Company or an Affiliate as an Employee,
Consultant or Director or a change in the entity for which the Participant
renders such service; or

3

--------------------------------------------------------------------------------

 

(b) an approved leave of absence for military service or sickness, or for any
other purpose approved by the Company, if the Participant's right to
reemployment is guaranteed either by a statute or by contract or under the
policy pursuant to which the leave of absence was granted or if the Committee
otherwise so provides in writing, in either case, except to the extent
inconsistent with Applicable Laws.

“Corporate Transaction” means the merger, consolidation or other reorganization
of the Company, or a successor corporation or organization succeeding to all or
substantially all of the assets and business of the Company and its Affiliates,
taken as a whole.

“Director” means a member of the Board.

“Disability” means that the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment. The determination of whether the Participant has a Disability shall
be determined under procedures established by the Committee. The Committee may
rely on any determination that the Participant is disabled for purposes of
benefits under any long-term disability plan maintained by the Company or any
Affiliate in which the Participant participates.

“Employee” means any person, including an Officer or Director, employed by the
Company or an Affiliate.

“Fair Market Value” means, as of any date, the value of an Ordinary Share as
determined below. If an Ordinary Share is listed on any established stock
exchange or a national market system, including without limitation, the New York
Stock Exchange or the NASDAQ Stock Market, the Fair Market Value shall be the
closing price of an Ordinary Share (or if no sales were reported the closing
price on the date immediately preceding such date) as quoted on such exchange or
system on the day of determination, as reported in the Wall Street Journal. In
the absence of an established market for an Ordinary Share, the Fair Market
Value shall be determined in good faith by the Committee and such determination
shall be conclusive and binding on all persons.

“Non-qualified Share Option” means an Option that by its terms does not qualify
or is not intended to qualify as an incentive stock option under Section 422 of
the Code.

“Officer” means a person who is an officer of the Company within the meaning of
Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

“Ordinary Shares” means ordinary shares in the capital of the Company, or such
other securities of the Company as may be designated by the Committee from time
to time in substitution thereof.

“Permitted Transferee” means the following if prior approval is obtained from
the Committee in its sole and absolute discretion: (a) a member of the
Participant’s immediate family (child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships), any person sharing the
Participant’s household (other than a tenant or employee), a trust in which
these persons have more than 50% of the beneficial interest, a foundation in
which these persons (or the Participant’s) control the management of assets; and
any other entity in which these persons (or the Participant’s) own more than 50%
of the voting interests; and (b) such other transferees as may be permitted by
the Committee in its sole discretion and in compliance with Applicable Laws.

2.

Exercise Period; Vesting.

2.1Vesting Schedule. The Option will become vested and exercisable as set forth
on the Nasdaq Inducement Non-qualified Share Option Grant Notice.  

2.2Unvested Option. The unvested portion of the Option will not be exercisable
on or after the Participant's termination of Continuous Service.

2.3Expiration. The Option will expire on the Expiration Date set forth on the
Nasdaq Inducement Non-qualified Share Option Grant Notice, or earlier as
provided in this Agreement.

4

--------------------------------------------------------------------------------

 

3.

Termination of Continuous Service.

3.1Termination for Reasons Other Than Cause, Death, Disability. If the
Participant’s Continuous Service is terminated for any reason other than Cause,
death or Disability, the Participant may exercise the vested portion of the
Option, but only within such period of time ending on the earlier of: (a) the
date three months following the termination of the Participant's Continuous
Service; or (b) the Expiration Date.

3.2Termination for Cause. If the Participant’s Continuous Service is terminated
for Cause, the Option (whether vested or unvested) shall immediately terminate
and cease to be exercisable.

3.3Termination Due to Disability. If the Participant’s Continuous Service
terminates as a result of the Participant’s Disability, the Participant may
exercise the vested portion of the Option, but only within such period of time
ending on the earlier of: (a) the date 12 months following the Participant's
termination of Continuous Service; or (b) the Expiration Date.

3.4Termination Due to Death. If the Participant’s Continuous Service terminates
as a result of the Participant’s death, or the Participant dies within a period
following termination of the Participant’s Continuous Service during which the
vested portion of the Option remains exercisable, the vested portion of the
Option may be exercised by the Participant’s estate, by a person who acquired
the right to exercise the Option by bequest or inheritance or by the person
designated to exercise the Option upon the Participant’s death, but only within
the time period ending on the earlier of: (a) the date 12 months following the
Participant's termination of Continuous Service; or (b) the Expiration Date.

4.

Manner of Exercise.

4.1Election to Exercise. To exercise the Option, the Participant (or in the case
of exercise after the Participant’s death or incapacity, the Participant’s
executor, administrator, heir or legatee, as the case may be) must deliver to
the Company a notice of intent to exercise in the manner designated by the Board
or the Committee.  If someone other than the Participant exercises the Option,
then such person must submit documentation reasonably acceptable to the Company
verifying that such person has the legal right to exercise the Option.

4.2Payment of Exercise Price. The entire Exercise Price of the Option shall be
payable in full at the time of exercise. The Exercise Price shall be paid, to
the extent permitted by Applicable Laws, either (a) in cash or by certified or
bank check at the time the Option is exercised; (b) in accordance with a
cashless exercise program established with a securities brokerage firm; or (c)
in the discretion of the Committee, upon such terms as the Committee shall
approve, by reduction in the number of Ordinary Shares otherwise deliverable
upon exercise of such Option with a Fair Market Value equal to the aggregate
Option Exercise Price at the time of exercise; or (d) in any other form of legal
consideration that may be acceptable to the Committee.

4.3Withholding. Prior to the issuance of shares upon the exercise of the Option,
the Participant must make arrangements satisfactory to the Company to pay or
provide for any applicable foreign, federal, state and local withholding
obligations of the Company. The Participant may satisfy any foreign, federal,
state or local tax withholding obligation relating to the exercise of the Option
by any of the following means:

(a)tendering a cash payment; or

(b)authorizing the Company to withhold Ordinary Shares from the Ordinary Shares
otherwise issuable to the Participant as a result of the exercise of the Option;
provided, however, that no Ordinary Shares are withheld with a value exceeding
the minimum amount of tax required to be withheld by Applicable Laws.

The Company has the right to withhold from any compensation paid to a
Participant.

4.4Issuance of Shares. Provided that the exercise notice and payment are in
compliance with this Agreement and in form and substance satisfactory to the
Company, the Company shall issue the Ordinary Shares registered in the name of
the Participant, the Participant’s authorized assignee, or the Participant's
legal representative, which shall be evidenced by share certificates
representing the shares with the appropriate legends affixed thereto,
appropriate entry on the books of the Company or of a duly authorized transfer
agent, or other appropriate means as determined by the Company. No fractional
Ordinary Shares shall be issued or delivered pursuant to this Agreement. The
Committee shall determine whether any fractional shares should be rounded,
forfeited or otherwise eliminated.

5

--------------------------------------------------------------------------------

 

5.No Right to Continued Employment; No Rights as Shareholder. This Agreement
shall not confer upon the Participant any right to be retained in any position,
as an Employee, Consultant or Director of the Company or its Affiliates.
Further, nothing in this Agreement shall be construed to limit the discretion of
the Company to terminate the Participant's Continuous Service at any time, with
or without Cause. The Participant shall not have any rights as a shareholder
with respect to any Ordinary Shares subject to the Option prior to the date of
exercise of the Option, and no adjustment shall be made for dividends (ordinary
or extraordinary, whether in cash, securities or other property) or
distributions of other rights for which the record date is prior to the date
such Ordinary Shares are issued, except as provided in Section 7.1 hereof.

6.Transferability. The Option is not transferable by the Participant other than
to a designated beneficiary upon the Participant's death or by will or the laws
of descent and distribution or pursuant to a qualified domestic relations order
as defined by Applicable Laws, and otherwise shall be exercisable during the
Participant's lifetime only by him or her unless the Board allows transfer to a
Permitted Transferee. No assignment or transfer of the Option, or the rights
represented thereby, whether voluntary or involuntary, by operation of law or
otherwise (except to a designated beneficiary, upon death, by will or the laws
of descent or distribution) will vest in the assignee or transferee any interest
or right herein whatsoever, but immediately upon such assignment or transfer the
Option will terminate and become of no further effect.

7.

Corporate Transactions and Adjustments.

7.1Adjustments Upon Changes in Shares. In the event of changes in the
outstanding Ordinary Shares or in the capital structure of the Company by reason
of any share or extraordinary cash dividend, share split, reverse share split,
an extraordinary corporate transaction such as any recapitalization,
reorganization, merger, consolidation, combination, exchange, or other relevant
change in capitalization occurring after the Grant Date, the Exercise Price and
the maximum number of Ordinary Shares subject to the Option will be equitably
adjusted or substituted, as to the number, price or kind of an Ordinary Share to
the extent necessary to preserve the economic intent of the Option. In the case
of adjustments made pursuant to this Section 7.1, unless the Committee
specifically determines that such adjustment is in the best interests of the
Company or its Affiliates, the Committee shall ensure that any adjustments under
this Section 7.1 will not constitute a modification of the Option within the
meaning of Section 409A of the Code. The Company shall give the Participant
notice of an adjustment hereunder and, upon notice, such adjustment shall be
conclusive and binding for all purposes.

7.2Effect of a Corporate Transaction. The obligations of the Company under this
Agreement shall be binding upon any successor corporation or organization
resulting from a Corporate Transaction. In the event of a Corporate Transaction,
the Board may take one or more of the following actions with respect to the
Option: (i) make appropriate provision for the continuation of the Option by
substituting on an equitable basis for the Ordinary Shares then subject to the
Option either the consideration payable with respect to the outstanding Ordinary
Shares in connection with the Corporate Transaction or securities of any
successor or acquiring entity; (ii) require that the Participant surrender the
Option in exchange for a payment by the Company, in cash or Ordinary Shares as
determined by the Board, in an amount equal to the amount by which the then Fair
Market Value of the Ordinary Shares subject to the vested portion of the Option
exceeds the Exercise Price; or (iii) after giving the Participant an opportunity
to exercise, to the extent vested, the Option, terminate the unexercised Option
at such time as the Board deems appropriate.  Such surrender or termination
shall take place as of the date of the Corporate Transaction or such other date
as the Board may specify.

8.Tax Liability and Withholding. Notwithstanding any action the Company takes
with respect to any or all income tax, social insurance, payroll tax, or other
tax-related withholding (“Tax-Related Items”), the ultimate liability for all
Tax-Related Items is and remains the Participant's responsibility and the
Company (a) makes no representation or undertakings regarding the treatment of
any Tax-Related Items in connection with the grant, vesting, or exercise of the
Option or the subsequent sale of any shares acquired on exercise; and (b) does
not commit to structure the Option to reduce or eliminate the Participant's
liability for Tax-Related Items.

9.Compliance with Law. The exercise of the Option and the issuance and transfer
of Ordinary Shares shall be subject to compliance by the Company and the
Participant with all Applicable Laws. No Ordinary Shares shall be issued
pursuant to this Option unless and until any then Applicable Laws have been
fully complied with to the satisfaction of the Company and its counsel. The
Participant understands that the Company is under no obligation to register the
Ordinary Shares with the U.S. Securities and Exchange Commission, any state
securities commission or any stock exchange or under any other Applicable Laws
to effect such compliance.

6

--------------------------------------------------------------------------------

 

10.Governing Law. This Agreement will be construed and interpreted in accordance
with the applicable laws of the Republic of Singapore and any other Applicable
Laws, without giving effect to the conflict of law principles thereof.  For the
purpose of litigating any dispute that arises under this Agreement, if the
Participant is a tax resident of the United States the parties hereby consent to
exclusive jurisdiction in the Commonwealth of Massachusetts and agree that such
litigation shall be conducted in the state courts of Middlesex County,
Massachusetts or the federal courts of the United States for the District of
Massachusetts and if the Participant is a resident of any other country the
parties consent to the exclusive jurisdiction in the country in which such
Participant resides.

11.Lock-Up Agreement. The Participant agrees that in the event the Company
proposes to offer for sale to the public any of its equity securities and such
Participant is requested by the Company and any underwriter engaged by the
Company in connection with such offering to sign an agreement restricting the
sale or other transfer of shares, then it will promptly sign such agreement and
will not transfer, whether in privately negotiated transactions or to the public
in open market transactions or otherwise, any Ordinary Shares or other
securities of the Company held by the Participant during such period as is
determined by the Company and the underwriters, not to exceed 180 days following
the closing of the offering, plus such additional period of time as may be
required to comply with NASD Rule 2711 or similar rules thereto (such period,
the “Lock-Up Period”).  Such agreement shall be in writing and in form and
substance reasonably satisfactory to the Company and such underwriter and
pursuant to customary and prevailing terms and conditions.  Notwithstanding
whether the Participant has signed such an agreement, the Company may impose
stop-transfer instructions with respect to the Ordinary Shares or other
securities of the Company subject to the foregoing restrictions until the end of
the Lock-Up Period.

12.Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Participant or the Company to the Committee for
review. The resolution of such dispute by the Committee shall be final and
binding on the Participant and the Company.

13.Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Participant and the
Participant's beneficiaries, executors, administrators and the person(s) to whom
this Agreement may be transferred by will or the laws of descent or
distribution.

14.Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each provision of this Agreement shall be severable and
enforceable to the extent permitted by law.

15.No Right to Future Grants. The grant of the Option in this Agreement does not
create any contractual right or other right to receive any Options or other
awards in the future. Future awards, if any, will be at the sole discretion of
the Company.

16.Amendment. The Committee has the right to amend, alter, suspend, discontinue
or cancel the Option and this Agreement, prospectively or retroactively;
provided, that, no such amendment shall adversely affect the Participant's
material rights under this Agreement unless (a) the Company requests the consent
of the Participant; and (b) the Participant consents in writing.

17.No Impact on Other Benefits. The value of the Participant's Option is not
part of his or her normal or expected compensation for purposes of calculating
any severance, retirement, welfare, insurance or similar employee benefit.

18.Clawback.  Notwithstanding anything to the contrary contained in this
Agreement, the Company may recover from the Participant any compensation
received from the Option (whether or not vested or settled) or cause the
Participant to forfeit the Option (whether or not vested) in the event that the
Company’s Clawback Policy then in effect is triggered.

19.Data Privacy. By entering into this Agreement, the Participant:  (i)
authorizes the Company and each Affiliate, and any agent of the Company or any
Affiliate administering this Agreement or providing recordkeeping services, to
disclose to the Company or any of its Affiliates such information and data as
the Company or any such Affiliate shall request in order to facilitate the grant
and administration of the Option; and (ii) authorizes the Company and each
Affiliate to store and transmit such information in electronic form for the
purposes set forth in this Agreement.

7

--------------------------------------------------------------------------------

 

20.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.

21.Acceptance. The Participant hereby acknowledges receipt of this Agreement.
The Participant has read and understands the terms and provisions thereof, and
accepts the Option subject to all of the terms and conditions of this Agreement.
The Participant acknowledges that there may be adverse tax consequences upon
exercise of the Option or disposition of the underlying shares and that the
Participant should consult a tax advisor prior to such exercise or disposition.

23.Contracts (Rights of Third Parties) Act. Except as provided in this
Agreement, no person other than the Company (or its subsidiaries) or a
Participant shall have any right to enforce any provision of this Agreement by
virtue of the Contracts (Rights of Third Parties) Act (Chapter 53B of
Singapore).

8